Case 3:18-cr-04143-WQH Document 45 Filed 10/20/20 PagelD.106 Page 1of8

PROB 12C October 16, 2020

(06/17) pacts id: 5327813

UNITED STATES DISTRICT COURT
FOR THE
SOUTHERN DISTRICT OF CALIFORNIA

Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Jesus Castillo (English) Dkt No.: 18CR04143-001-WQH
Reg. No.: 78411-298
Name of Sentencing Judicial Officer: The Honorable William Q. Hayes, U.S. District Judge

Original Offense: 8 U.S.C. § 1324(a)(1)(A)(ii), (v)(ID, and (a)(1)(B)(i), Transportation of Certain Aliens for
Financial Gain and Aiding and Abetting, a Class C Felony. ,

Date of Revocation Sentence: September 9, 2019

Sentence: 3 months’ custody; 30 months’ supervised release. (Special Conditions: Refer to Judgment and
Commitment Order.)

Type of Supervision: Supervised Release Date Supervision Commenced: November 1, 2019
Asst. U.S. Atty.: Brandon J. Kimura Defense Counsel: _ Eric S. Fish, Fed. Defs., Inc.
(Appointed)
619-234-8467

Prior Violation History: Yes. See prior court correspondence.

PETITIONING THE COURT
TO ISSUE A NO-BAIL BENCH WARRANT
Case 3:18-cr-04143-WQH Document 45 Filed 10/20/20 PagelD.107 Page 2 of 8 .

PROBI2(C)
Name of Offender: Jesus Castillo October 16, 2020 J
Docket No.: 18CR04143-001-WQH Page 2

 

The probation officer believes that the offender has violated the following condition(s) of supervision:

CONDITION(S) ALLEGATION(S) OF NONCOMPLIANCE
(Mandatory Condition)
The defendant shall not illegally possess a 1. On September 11, 2020, Mr. Jesus Castillo used
controlled substance. The defendant shall controlled substances, as evidenced by the urine
refrain from any unlawful use of a sample he submitted to the U.S. Probation Office on
controlled substance. Submit to one drug September 11, 2020, which confirmed positive for
test within 15 days of release from methamphetamine, amphetamines, and marijuana
imprisonment and at least two periodic metabolite.
drug tests thereafter. Testing requirements
will not exceed submission of more than 2. On October 9, 2020, Mr. Jesus Castillo failed to
four (4) drug tests per month during the comply with drug testing requirements as instructed
term of supervision, unless otherwise by the probation officer, in that he failed to submit a
ordered by the court. urine specimen at the U.S. Probation Office, as
required.

Grounds for Revocation: As to allegation 1, I have received and reviewed written laboratory notification from
Alere Toxicology Services, which verifies the urine specimen provided by the offender on September 11, 2020,
confirmed positive for methamphetamine, amphetamines, and marijuana metabolite. On September 14, 2020,
Mr. Castillo also verbally admitted to the probation officer that he used methamphetamine and marijuana on or
about September 8, 2020.

As to allegation 2, I have received and reviewed the Chain of Custody for Drug Analysis form which confirms
on the above date, Mr. Castillo failed to report for drug testing, as required. On June 23, 2020, the probation
officer reviewed written instructions for drug testing with Mr. Castillo, and he acknowledged receipt of the
instructions with his signature. Specifically, Mr. Castillo was instructed to call the drug testing line after 8:15PM
the day before each drug testing to hear if he has to report daily for testing, and report for testing if instructed in
the automated testing line recording. Testing days are Monday through Friday.

(Standard Condition)

The defendant must follow the instructions 3. Since on or about October 5, 2020, Mr. Jesus Castillo
of the probation officer related to the failed to report to the Casa Raphael residential drug
conditions of supervision. treatment program, as directed.

Grounds for Revocation: As to allegation 3, on September 11, 2020, Mr. Castillo was given a chance to remain
in the community and he was specifically instructed to participate in the Casa Raphael residential drug treatment
program to address his drug relapse from September 8, 2020. This officer confirmed that Mr. Castillo completed
the intake process and was accepted into the Casa Raphael residential drug treatment program. He was placed on
the program’s waiting list pending bed availability, anticipated to be on or about October 5, 2020. On September
24, 2020, Mr. Castillo sent a text message to this officer to acknowledge his tentative check-in date to the Casa
Raphael program. It should be noted that Mr. Castillo previously completed this program back on June 5, 2020.

On October 2, 2020, Mr. Castillo left the sober living residence after advising the house manager that he was
going to be checking into the Casa Raphael program. On October 5, 2020, this officer confirmed with the intake
=

Case 3:18-cr-04143-WQH Document 45 Filed 10/20/20 PagelD.108 Page 3 of 8

PROBI2(C)
Name of Offender: Jesus Castillo ‘ October 16, 2020
Docket No.: 18CR04143-001-WQH Page 3

 

coordinator at the Casa Raphael program that Mr. Castillo never reported or checked into the program. Subsequent
attempts to contact Mr. Castillo have not been successful.

(Standard Condition)

The defendant must live in a place 4. Since or about October 3, 2020, Mr. Jesus Castillo
approved by the probation officer. If the failed to report his change of residence to the
defendant plans to change where they live probation officer.

or anything about their living
arrangements (such as the people living

with the defendant), the defendant must

notify the probation officer at least 10 days
before the change. If notifying the
probation officer in advance is not possible
due to unanticipated circumstances, the
defendant must notify the probation officer
within 72 hours of becoming aware of a
change or expected change.

Grounds for Revocation: As to allegation 4, on June 23, 2020, Mr. Castillo was instructed to report any change
of address within 72 hours. Since October 3, 2020, Mr. Castillo voluntarily left the sober living residence where
he was residing, and he failed to report his change of residence. On October 5, 2020, the house manager at the
sober living residence confirmed that Mr. Castillo told him he would need to leave the house on October 2, 2020,
to check in the Casa Raphael program that day. On October 7, 2020, Mr. Castillo’s mother reported that the
offender dropped off his personal belongings at her residence in El Centro, California, on October 3, 2020;
however, he left her residence that day and since then, she has not seen him. She has attempted to contact Mr.
Castillo repeatedly, but he has not returned her phone calls. Ms. Castillo believes the offender is highly likely
residing in Mexico.

(Standard Condition)
The defendant must not knowingly leave 5. On or about September 10, 2020, Mr. Jesus Castillo
the federal judicial district where the traveled to Mexico without permission.

defendant is authorized to reside without
first getting permission from the court or
the probation officer.

Grounds for Revocation: As to allegation 5, on September 11, 2020, Mr. Castillo verbally admitted he had
traveled to Mexico on September 10, 2020, without this officer’s permission. He reported he traveled to Mexico
to confront approximately seven Mexican gang members who had threatened his common-law spouse and stepson
at their residence. Instead of contacting the local police, Mr, Castillo reported that he and his friends (who reside
in Mexico) took matters into their own hands and confronted the gang members by having a physical altercation
with them. He reported that the situation has now been resolved but declined to elaborate further. This officer
admonished Mr. Castillo that his actions were reckless, and it could have escalated to a situation where he and
his family could have ended up harm or killed.
Case 3:18-cr-04143-WQH Document 45 Filed 10/20/20 PagelD.109 Page 4 of 8

 

PROBI12(C)

Name of Offender: Jesus Castillo October 16, 2020

Docket No.: 18CR04143-001-WQH Page 4
VIOLATION SENTENCING SUMMARY

SUPERVISION ADJUSTMENT

Mr. Castillo’s initial supervision term commenced on March 27, 2019, and only on a few weeks later, he failed
' to report for drug testing, and two months later, he relapsed and tested positive for methamphetamine. He was
allowed to remain in the community to address his relapse in an outpatient drug treatment program. However
less than one month later, Mr. Castillo again, failed to report for drug testing, tested positive for
methamphetamine, and failed to attend sessions at the outpatient drug treatment program. He also failed to report
his change of residence and failed to report to the probation officer which resulted in his supervision being revoked
on September 9, 2019. On that day, he was sentenced to three months’ custody, followed by 30 months supervised
release. He was also ordered to participate in a residential drug treatment program and not to travel to Mexico
without permission.

Mr. Castillo’s second term of supervision commenced on November 1, 2019. He transitioned from custody to
the Residential Re-entry Center (non-punitive) pending acceptance into the Casa Raphael residential drug
treatment program. On December 9, 2019, he was accepted into the program and successfully completed -
treatment on June 5, 2020. He then transitioned to a sober living residence in Vista, California. Unfortunately,
Mr. Castillo was not able to abstain from drug use, and only about three months later, he relapsed on
methamphetamine and marijuana, as alleged in this petition. Instead of initiating violation proceedings back on
September 11, 2020, this officer gave him an opportunity to address his drug problem and allowed him to return
to the Casa Raphael residential drug treatment. However, Mr. Castillo failed to report to the program and stopped
reporting to this officer. He has absconded from supervision.

It should be noted that on September 10, 2020, Mr. Castillo traveled to Mexico without permission and while
returning from Mexico that day, Mr. Castillo fell asleep while driving and his vehicle hit a pole; that pole then
fell and hit another vehicle in a nearby lane. California Highway Patrol (CHP) responded and only a Collision
Report No. 9680-2020-02860 was filed. Mr. Castillo was not subjected to a breathalyzer test or the field sobriety
tests. While at the accident scene, Mr. Castillo contacted this officer and admitted that he has used
methamphetamine and marijuana on or about September 8, 2020, while in Mexico. Furthermore, on October 2,
2020, Mr. Castillo submitted a urine specimen that screened presumptive positive for marijuana metabolite, and
confirmation of the substance is awaited.

On October 14, 2020, this officer received information from the San Diego Police Department’s Liaison Officer
with the Mexican law enforcement authorities, who reported that Mr. Castillo was arrested on October 13, 2020,
in Mexicali, Baja California, Mexico, for possession of controlled substance and was detained in jail. The police
report has been requested. The Court will be notified of the details once received.

OFFENDER PERSONAL HISTORY/CHARACTERISTICS

 

Mr. Castillo reported that he has been in a relationship with his common law spouse, of more than 10 years, who
resides in Mexicali, Mexico with her four children. Prior to his arrest for the underlying offense, he lived with
them. Mr. Castillo reported that he has a daughter from a previous relationship. Mr. Castillo’s mother resides in
El Centro, CA, and appears to be supportive of him. On October 6, 2020, this officer was contacted by Crystal
Rodriguez, who reported she was Mr. Castillo’s “girlfriend” of three months, and she too, could not locate him.
Mr. Castillo has absconded from supervision, and has likely fled Mexico according to his mother and “girlfriend.”
Case 3:18-cr-04143-WQH Document 45 Filed 10/20/20 PagelD.110 Page 5of 8

PROBI12(C) ‘
Name of Offender: Jesus Castillo October 16, 2020

Docket No.: 18CR04143-001-WQH Page 5

 

Mr. Castillo’s extensive drug problem is confirmed by his prior arrests and criminal convictions for drug-related
offenses, receiving stolen property, and residential burglary. Mr. Castillo has a history of having his probation
terms revoked while being supervised at the state level.

SENTENCING OPTIONS
CUSTODY

Statutory Provisions: Upon the finding of a violation, the court may modify the conditions of supervision; extend
the term (if less than the maximum authorized term was previously imposed); or revoke the term of supervised
release. 18 U.S.C. § 3583(e)(2) and (3).

If the court revokes supervised release, the maximum term of imprisonment upon revocation is 2 years. 18 U.S.C.
§ 3583(e)(3).

USSG Provisions: The allegations (failure to refrain from drug use, failure to report or drug testing, failure to
follow probation officer's instruction, failure to report change of address, and traveled outside district without
permission) constitute Grade C violations. USSG §7B1.1(a)(3), p.s.

Upon a finding of a Grade C violation, the court may (A) revoke supervised release; or (B) extend the term and/or
modify the conditions of supervision. USSG §7B1.3(a)(2), p.s.

A Grade C violation with a Criminal History Category III (determined at the time of sentencing) establishes an
imprisonment range of 5 to 11 months. USSG § 7B1.4, p.s. It is noted that in the case of a Grade C violation,
and where the minimum term of imprisonment determined under USSG §7B1.4, p.s., is at least one month but
not more than six months, the minimum term may be satisfied by (A) a sentence of imprisonment; or (B) a
sentence of imprisonment that includes a term of supervised release with a condition that substitutes community
confinement... for any portion of the minimum term. USSG §7B1.3(c)(1), p.s.

Since the “original sentence was the result of a downward departure...an upward departure may be warranted”
upon revocation. The court can depart from the available imprisonment range and impose a sentence of up to the
statutory maximum of 24 months. USSG §7B1.4, p.s., comment. (n.4), and 18 U.S.C. § 3583(e)(3). |

REIMPOSITION OF SUPERVISED RELEASE

If supervised release is revoked and the offender is required to serve a term of imprisonment, the court can
reimpose supervised release upon release from custody. The length of such a term shall not exceed the term of
supervised release authorized by statute for the offense that resulted in the original term of supervised release,
less any term of imprisonment imposed upon revocation. 18 U.S.C.§ 3583(h).

In this case, the court has the authority to reimpose a term of 33 months supervised release, less any term of
imprisonment imposed upon revocation. The court has imposed an aggregate of three months’ custody in this
case. 18 U.S.C. § 3583(b).

JUSTIFICATION FOR BENCH WARRANT.

Mr. Castillo has a long history of using drugs, particularly methamphetamine, and is actively abusing drugs as
evidenced by his recent drug use and recent arrest for possession of controlled substance in Mexicali, B.C.,
Mexico. He is viewed as a risk to himself and others in the community. Mr. Castillo has absconded from
supervision leaving no option but to request a bench warrant.
Case 3:18-cr-04143-WQH Document 45 Filed 10/20/20 PagelD.111 Page 6 of 8

PROBI12(C)
Name of Offender: Jesus Castillo October 16, 2020

 

Docket No.: 18CR04143-001-WQH Page 6

RECOMMENDATION/JUSTIFICATION

This petition marks the second time violation proceedings have been initiated against Mr. Castillo. Despite being
given chances to remain in the community to address his substance abuse through both outpatient and residential
drug treatment programs, he continues to struggle with methamphetamine and marijuana use as alleged in this
petition. Mr. Castillo has absconded from supervision and has fled to Mexico. On October 13, 2020, he was
arrested in Mexicali for possession of controlled substance and is currently incarcerated in a Mexico jail.

Therefore, it is this officer’s recommendation that if the allegations are sustained, supervised released be revoked
and Mr. Castillo be sentenced to the high end of the guideline range, 11 months custody, with no supervision to
follow. He has proven to not be amenable to supervision and our current resources are better utilized for someone
who is committed to addressing their drug problems and doing well on supervision.

I declare under penalty of perjury that the
foregoing is true and correct.

Executed on: October 16, 2020

 

 

Respectfully submitted: Reviewed and approved:
DANIEL J. KILGORE
CHIEF PROBATION OFFICER
rc. K Zz ,
by Mini Marg Uy a. |
Mimi Manzano Ymelda E. Valenzuela
U.S. Probation Officer Supervisory U.S. Probation Officer

(619) 557-5759

bmc for mq
Case 3:18-cr-04143-WQH Document 45 Filed 10/20/20 PagelD.112 Page 7 of 8

PROB12CW

VIOLATION SENTENCING SUMMARY

. Defendant: Castillo, Jesus

. Docket No. (Year-Sequence-Defendant No.): 18CR04143-001-WQH

October 16, 2020

 

. List Each Violation and Determine the Applicable Grade (See USSG § 7B1.1):

Violation(s)

Failure to Refrain from Drug Use

Failure to Report for Drug Testing

Failure to Follow Probation Officer's Instruction
Failure to Report Change of Address

Traveled Outside District Without Permission

 

 

 

. Most Serious Grade of Violation (See USSG § 7B1.1(b))
. Criminal History Category (See USSG § 7B1.4(a))
. Range of Imprisonment (See USSG § 7B1.4(a))

Grade

aja Ia ja ja

[
[

Cc ]
i |

5 to 11 months ]

. Unsatisfied Conditions of Original Sentence: List any restitution, fine, community confinement, home
detention, or intermittent confinement previously imposed in connection with the sentence for which revocation

is ordered that remains unpaid or unserved at the time of revocation (See USSG § 7B1.3(d)): —

Restitution ($) Community Confinement
Fine($) Home Detention

Other Intermittent Confinement
Case 3:18-cr-04143-WQH Document 45 Filed 10/20/20 PagelD.113 Page 8 of 8

PROB12(C)
Name of Offender: Jesus Castillo October 16, 2020

Docket No.: 18CR04143-001-WQH Page 8

 

re spurt ORDERS:

AGREE. A NO-BAIL BENCH WARRANT BE ISSUED BASED UPON A FINDING OF
PROBABLE CAUSE TO BRING THE OFFENDER BEFORE THE COURT TO SHOW CAUSE
WHY SUPERVISED RELEASE SHOULD NOT BE REVOKED FOR THE ALLEGED

VIOLATIONS.
DISAGREE. THE ISSUANCE OF A SUMMONS ORDERING THE OFFENDER TO APPEAR
BEFORE THE COURT ON AT , TO SHOW CAUSE WHY SUPERVISED

RELEASE SHOULD NOT BE REVOKED.
Other

 

 

 

 

Lil Mo La

The Honorable Witfiam Q. Hayes Date ¢
U.S. District Judge
